                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

BANKERS INSURANCE
COMPANY,

      Plaintiff,

v.                                                  Case No. 8:18-cv-1250-T-35AAS

SUN COAST GENERAL
INSURANCE AGENCY, INC.,

      Defendant.
_____________________________________/

                               ORDER OF RECUSAL

      This order follows the undersigned’s review of this docket. Yesterday, Attorney

Kelly J. McAuley filed a notice of appearance on behalf of Bankers Insurance . (Doc.

16). Ms. McAuley has been a good friend of the undersigned for over twenty years.

Given our personal relationship, the undersigned’s impartiality might be reasonably

questioned. Under 28 U.S.C. Section 455(a), a judge shall disqualify herself in any

proceeding in which her impartiality might reasonably be questioned. When the

proper grounds exist, a judge has an affirmative and self-enforcing obligation to

recuse herself sua sponte with any doubts to be resolved in favor of disqualification.

United States v. Kelly, 888 F.2d 732, 744 (11th Cir. 1989). Therefore, it is appropriate

for me to recuse myself. The Clerk of Court is DIRECTED to randomly reassign this

case to another United States Magistrate Judge.




                                           1
ORDERED in Tampa, Florida, on November 28, 2018.




                              2
